DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:
On line 20 of claim 1, “a standard” should read “the standard” to indicate prior antecedent basis.
Please correct the same issue in claims 7 and 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 20-22, there is no original disclosure for the recited ranges in these claims.  There are individual disclosures for each dimension recited but there is never a disclosure of the range between the dimensions.  Claiming such a range now is deemed to be new matter because it is not clear that the applicant had possession of these ranges at the time of filing.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-15, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 2004/0215297) in view of Martinez (US 4,076,285) and further in view of Tanaka (US 2007/0158294) and further in view of Carrez et al. (US 2007/0076401; hereafter Carrez).
Regarding claim 1, Collins teaches a medical fluid connector system (18) comprising: a catheter (18); 
a female connector body (22); 
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20) the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining a tube receptacle having a first end; and an end flange on the first end and extending radially beyond the tube receptacle, the end flange defining an exterior, at least one thread being formed on the exterior of the end flange, the at least one thread being radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body by blocking a sleeve thread of the standard male Luer fitting, the at least thread being configured to allow the end flange to advance between a sleeve and cone of the corresponding male connector, wherein a first end of the at least one male thread tapers to a point in a direction around an axis of the tube receptacle, the at least one male thread being configured to engage the sleeve of the corresponding male connector in an interference fit; wherein the sleeve of the corresponding male connector has an inner diameter that is larger than an inner diameter of a sleeve of a standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body.
Martinez teaches the female connector body (14) defining:
a tube receptacle (56) having a first end (58); and
an end flange on the first end (See annotated Fig. 1) and extending radially beyond the tube receptacle (Fig. 1 shows the ring-shaped end flange having a smooth surface projecting beyond the knurled surface 66 of the female connector body 14), the end flange defining an exterior (Fig. 1 shows the ring-shaped end flange has an exterior surface), at least one thread (62, 64) being formed on the exterior of the end flange, the at least one thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64. The at least one thread 62, 64 is clearly shown as being radially elongated; NOTE: the at least one thread is substantially the same shape as the applicant’s at least one male thread 102. The claim does not recite any particular structure other than the at least one thread being formed on the exterior of the end flange in the form of being radially elongated, as Martinez teaches at least one thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s at least one thread is therefore capable of preventing a male Luer fitting from interfacing with the female connector body; the at least one thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors) and configured to allow the end flange to advance between a sleeve (18) and cone (28) of the corresponding male connector (12; col. 2, lines 54-57), [...] the at least one thread being configured to engage the sleeve of the corresponding male connector in an interference fit (col. 3, lines 38-52 describes the at least male thread 62, 64 engaging the slots 46, 48 with the inclined surface 68, 70 and 40, 42 engaging and moving relative to one another to provide a fluid-tight-wedge-fit therebetween).

    PNG
    media_image1.png
    471
    676
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the luer fittings on the heat exchange tubing of the medical fluid connector system of Collins with Martinez’s the female connector body defining a tube receptacle having a first end; and an end flange on the first end and extending radially beyond the tube receptacle, the end flange defining an exterior, at least one thread being formed on the exterior of the end flange, the at least one male thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body and configured to allow the end flange to advance between a sleeve and cone of the corresponding male connector, [...] the at least one thread being configured to engage the sleeve of the corresponding male connector in an interference fit to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
But Collins in view of Martinez does not explicitly teach that the at least one thread is configured to prevent connection to a “standard” male luer as is recited in claim 1.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez discloses that the solution “is achieved in the invention by using male and female connectors for conical assemblies and with locking threads, which differ from the standardised connectors by the fact that they have an entry diameter and a diameter at the crest of the threads that are chosen in relation to the corresponding diameters of the standardised connectors so that the assembly of a male connector (RMI) or female connector (RFI) according to the invention, using a standardised female connector (RFN) or standardised male connector (RMN) respectively, is prevented because penetration of the tube of the male connector into the entry conduit of the female connector is impossible, or because this penetration is halted by the head of the female connector butting  against the collar of the male connector.” In one embodiment of the invention, Carrez discloses a female connector which is configured to allow penetration of the ferrule of the standardized male connector but prevents further prevention and connection because the head of the female connector is configured in such a size to butt against the collar of the standardized male connector (see par. [0034]).  Carrez discloses, in par. [0035]-[0064], various other configurations of the invention which prevent connection to standard luer connectors.  Carrez discloses at Figure 11 an inventive female connector (D) which includes a threaded portion (clearly identifiable in Figure 11) that blocks a sleeve thread (clearly identifiable in Figure 11) of a standard male Luer fitting (M2) and the sleeve of the corresponding male connector (C) has an inner diameter that is larger than an inner diameter of a sleeve of the standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body (D).  Please see Figures 9 and 11. In Figure 9, the corresponding male connector (C) fits with the female connector body (D) so it must have a larger diameter than the standardized male connector (M2) in Figure 11 (which clearly doesn’t fit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard connection (28, 30, and other non-numbered connections in Figure 1).  Modifying the connector (22) so as to avoid connection to the standard connector of medicament source (72) would prevent a delivery error by the medical staff.  One particular embodiment of using the teaching of Collins on the combination of Collins and Martinez would be to use an entry diameter of the female connector and thread diameter of the at least one male thread so that the female connector butted against a collar of a standard male luer connector thereby preventing connection.  The combination accounts for both of the requirements (1+2) defined by the applicant for preventing connection to a standard male luer connector.  
But Collins, Martinez, and Carrez do not explicitly teach a first end of the at least one thread tapers to a point in a direction around an axis of the tube receptacle.
Tanaka further teaches a first end (5) of the at least one thread tapers to a point in a direction around an axis of the tube receptacle (Fig. 4, #5, a, c, d, e; para. 84 states “the starting extension 5 extends from the position (c), which is the same point as the start point (a) of the main thread, through positions (d) and (e) toward the tip” shows the first end 5 diminishes to a point, i.e. tip, in a direction around an axis of the tube receptacle, see Fig. 6 showing the main thread about a central axis at the vertex of zones f and g).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the at least one thread of Collins, in view of Martinez and Carrez, with Tanaka’s first end of the at least one thread taper[ing] to a point in a direction around an axis of the tube receptacle to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.
Regarding claim 2, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, do not explicitly teach the at least one thread is a first thread and the system comprises at least a second thread formed on the exterior of the end flange.
Martinez further teaches the at least one thread (62, 64) is a first thread (62) and the system comprises at least a second thread (64) formed on the exterior of the end flange (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one thread is a first thread and the system comprises at least a second thread formed on the exterior of the end flange as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 4, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez, and further in view of Tanaka, do not explicitly teach the at least one thread flares out as it extends radially around the end flange.
Martinez further teaches the at least one thread flares out as it extends radially around the end flange (Fig. 1 shows the male thread flares outward getting thicker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one thread flares out as it extends radially around the end flange as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight wedge fit therebetween (col. 3, lines 50-52) as taught by Martinez.
Regarding claim 5, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, does not explicitly teach the at least one thread defines a second end that defines a flat axially-oriented base.
Martinez further teaches the at least one thread defines a second end (Annotated Fig. 1) that defines a flat axially-oriented base (Annotated Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the at least one thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the at least one thread defines a second end that defines a flat axially-oriented base as further taught by Martinez to advance the at least one threads past the corresponding ribs to engage the inclined surfaces thereby advancing the connectors toward one another and provide a fluid- tight-wedge-fit therebetween (col. 3, lines 50-52) as suggested by Martinez.
Regarding claim 7, Collins teaches a medical fluid connector system (18) comprising:
a catheter (18);
a female connector body (22);
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20), the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining: a tube barrel having a first end; and a thread being coupled to the first end of the tube barrel, a first end of the thread tapers to a point in a direction around an axis of the tube barrel, and wherein the thread is radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body by blocking a sleeve thread of the standard male Luer fitting, the at least thread being configured to allow the tube barrel to advance between a sleeve and cone of the corresponding male connector in an interference fit; wherein the sleeve of the corresponding male connector has an inner diameter that is larger than an inner diameter of a sleeve of a standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body.
Martinez teaches the female connector body (14) defining:
a tube barrel (56) having a first end (58); and
a thread being coupled to the first end of the tube barrel (62), [...] and wherein the thread is radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64.  The thread 62, 64 is clearly shown as being radially elongated; NOTE: the thread 62, 64 is substantially the same shape as the applicant’s male thread 102. The claim does not recite any particular structure other than the at least one thread being formed on the exterior of the end flange in the form of being radially elongated, as Martinez teaches at least one thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s at least one thread is therefore capable of preventing a male Luer fitting from interfacing with the female connector body; the thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors) and allow the tube barrel (56) to advance between a sleeve (18) and cone (28) of the corresponding male connector (12; col. 2, lines 54-57) in an interference fit (col. 3, lines 38-52 describes the at least one male thread 62, 64 engaging the slots 46, 48 with the inclined surface 68, 70 and 40, 42 engaging and moving relative to one another to provide a fluid-tight-wedge-fit therebetween).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the luer fittings on the heat exchange tubing of the medical fluid connector system of Collins with Martinez’s female connector body defining: a tube barrel having a first end; and a thread being coupled to the first end of the tube barrel, [...] and wherein the thread is configured to prevent a male Luer fitting from interfacing with the female connector body and allow the tube barrel to advance between a sleeve and cone of the corresponding male connector in an interference fit to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
But Collins in view of Martinez does not explicitly teach that the thread is configured to prevent connection to a “standard” male luer as is recited in claim 7.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez discloses that the solution “is achieved in the invention by using male and female connectors for conical assemblies and with locking threads, which differ from the standardised connectors by the fact that they have an entry diameter and a diameter at the crest of the threads that are chosen in relation to the corresponding diameters of the standardised connectors so that the assembly of a male connector (RMI) or female connector (RFI) according to the invention, using a standardised female connector (RFN) or standardised male connector (RMN) respectively, is prevented because penetration of the tube of the male connector into the entry conduit of the female connector is impossible, or because this penetration is halted by the head of the female connector butting  against the collar of the male connector.” In one embodiment of the invention, Carrez discloses a female connector which is configured to allow penetration of the ferrule of the standardized male connector but prevents further prevention and connection because the head of the female connector is configured in such a size to butt against the collar of the standardized male connector (see par. [0034]).  Carrez discloses, in par. [0035]-[0064], various other configurations of the invention which prevent connection to standard luer connectors.  Carrez discloses at Figure 11 an inventive female connector (D) which includes a threaded portion (clearly identifiable in Figure 11) that blocks a sleeve thread (clearly identifiable in Figure 11) of a standard male Luer fitting (M2) and the sleeve of the corresponding male connector (C) has an inner diameter that is larger than an inner diameter of a sleeve of the standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body (D).  Please see Figures 9 and 11. In Figure 9, the corresponding male connector (C) fits with the female connector body (D) so it must have a larger diameter than the standardized male connector (M2) in Figure 11 (which clearly doesn’t fit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard connection (28, 30, and other non-numbered connections in Figure 1).  Modifying the connector (22) so as to avoid connection to the standard connector of medicament source (72) would prevent a delivery error by the medical staff.  One particular embodiment of using the teaching of Collins on the combination of Collins and Martinez would be to use an entry diameter of the female connector and thread diameter of the at least one male thread so that the female connector butted against a collar of a standard male luer connector thereby preventing connection. The combination accounts for both of the requirements (1+2) defined by the applicant for preventing connection to a standard male luer connector. 
But Collins in view of Martinez and Carrez does not explicitly teach a first end of the thread tapers to a point in a direction around an axis of the tube barrel.
Tanaka teaches a first end (5) of the thread tapers to a point in direction around an axis of the tube barrel (Fig. 4, #5, a, c, d, e; para. 84 states “the starting extension 5 extends from the position (c), which is the same point as the start point (a) of the main thread, through positions (d) and (e) toward the tip” shows the first end 5 diminishes to a point, i.e. tip, in a direction around an axis of the tube receptacle, see Fig. 6 showing the main thread about a central axis at the vertex of zones f and g).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the thread of Collins, in view of Martinez and Carrez, with Tanaka’s first end of the thread taper[ing] to a point in a direction around an axis of the tube barrel to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.
Regarding claim 8, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of Claim 7, but does not explicitly teach a ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the thread being formed on the ring-shaped end flange.
Martinez further teaches a ring-shaped end flange on the first end of the tube barrel (See annotated Fig. 1) and extending radially beyond the tube barrel (Fig. 1 shows the ring-shaped end flange having a smooth surface projecting beyond the knurled surface 66 of the female connector body 14), the thread (62) being formed on the ring-shaped end flange (Fig. 1 shows the male threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the tube barrel of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with the ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the thread being formed on the ring-shaped end flange as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 9, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, do not explicitly teach the thread is a first thread and the system comprises at least a second thread coupled to the first end of the tube barrel.
Martinez further teaches the thread (62, 64) is a first thread (62) and the system comprises at least a second thread (64) coupled to the first end of the tube barrel (Fig. 1 shows the threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the thread is a first thread and the system comprises at least a second thread coupled to the first end of the tube barrel as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 10, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, do not explicitly teach the thread flares out as it extends radially around the tube barrel.
Martinez further teaches the thread flares out as it extends radially around the tube barrel (Fig. 1 shows the thread flares outward getting thicker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the thread of Collins, in
 view of Martinez and Carrez, and further in view of Tanaka, so that the thread flares out as it extends radially around the tube barrel as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as taught by Martinez.
Regarding claim 11, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 1, Collins, in view of Martinez and Carrez, and further in view of Tanaka, does not explicitly teach a second end of the thread defines a flat axially-oriented base.
Martinez further teaches a second end (Annotated Fig. 1) of the male thread (62, 64) defines a flat axially-oriented base (Annotated Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the thread of Collins, in view of Martinez, and further in view of Tanaka, so that the at least one thread defines a second end that defines a flat axially-oriented base as further taught by Martinez to advance the at least one threads past the corresponding ribs to engage the inclined surfaces thereby advancing the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as suggested by Martinez.
Regarding claim 12, Collins teaches a medical fluid connector system (18) comprising:
a female connector body (22) defining:
a catheter (18);
a female connector body (22); and
a heat exchange fluid tube (20) connected to the catheter (18; para. 15 describes the catheter as having heat exchange fluid tubing 20), the heat exchange fluid tube (20) terminating at the female connector body (22) configured to engage with a corresponding male connector (28; para. 15 describes connectors 26 as complementary fittings, therefore fitting 28 is a male fitter for female connector body 22) of the heat exchange fluid source (12).
However, Collins does not teach the female connector body defining: a tube barrel having a first end; and a thread being coupled to the first end of the tube barrel, wherein a first end of the thread tapers to a first point in a first axial direction with respect to the tube barrel, the thread being radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body by blocking a sleeve thread of the standard male Luer fitting, wherein the sleeve of the corresponding male connector has an inner diameter that is larger than an inner diameter of a sleeve of a standard male Luer fitting and includes a sleeve thread configured to interface with the thread.
Martinez teaches the female connector body (14) defining: a tube barrel (56) having a first end (58); and a thread being coupled to the first end of the tube barrel (62), wherein [...] the thread being radially elongated to prevent a male Luer fitting from interfacing with the female connector body (Fig. 1 shows the threads indicating the rear surfaces 68, 70 of the threads 62, 64. The thread 62, 64 is clearly shown as being radially elongated; NOTE: the thread 62, 64 is substantially the same shape as the applicant’s thread 102.The claim does not recite any particular structure other than the at least one thread being formed on the exterior of the end flange in the form of being radially elongated, as Martinez teaches the thread 62, 64 formed on the exterior of the end flange in the form of being radially elongated, Martinez’s thread is therefore capable of preventing a male Luer fitting from interfacing with the female connector body; the thread 62, 64 is clearly configured to prevent connection to some male connectors as there are myriad male connector forms and the thread of Martinez clearly cannot connect to all male connectors).
But Collins in view of Martinez does not explicitly teach that the at least one thread is configured to prevent connection to a “standard” male luer as is recited in claim 1.  The applicant discloses, at par. [0033]-[0034] of the pg-publication of the parent application US 2008/0287919, that prevention of engagement with a standard Luer fitting is due in part to (1) the structure of the radially elongated male thread 102 and (2) the preferred sizes and thread geometries discussed in par. [0034].  Collins in view of Martinez does teach (1) the structure of the radially elongated male thread (see rejection above).  Collins in view of Martinez is silent as to altering the size or thread geometries to prevent connection to a “standard” male luer.
Carrez discloses a connector configuration, for use in the medical field, wherein the “entry diameter and the thread crest diameter of the inventive connectors are selected in relation to the corresponding diameters of standard connectors such that the assembly of a male connector (A, C) or a female connector (B, D) respectively with a standard female or male connector is prevented because the end piece of the male connector cannot penetrate the inlet duct of the female connector or because said penetration is stopped when the head of the female connector comes into contact with the flange ring of the male connector.” (see Abstract).  Carrez realizes, in par. [0017] and [0018], that standardized connections can result in misconnections between different treatment sources which produce undesirable results of delivering the incorrect treatment to the incorrect location of the patient.  Carrez discusses, in par. [0019]-[0030], prior art solutions and deficiencies to these solutions.  In par. [0032], Carrez discloses that the solution “is achieved in the invention by using male and female connectors for conical assemblies and with locking threads, which differ from the standardised connectors by the fact that they have an entry diameter and a diameter at the crest of the threads that are chosen in relation to the corresponding diameters of the standardised connectors so that the assembly of a male connector (RMI) or female connector (RFI) according to the invention, using a standardised female connector (RFN) or standardised male connector (RMN) respectively, is prevented because penetration of the tube of the male connector into the entry conduit of the female connector is impossible, or because this penetration is halted by the head of the female connector butting  against the collar of the male connector.” In one embodiment of the invention, Carrez discloses a female connector which is configured to allow penetration of the ferrule of the standardized male connector but prevents further prevention and connection because the head of the female connector is configured in such a size to butt against the collar of the standardized male connector (see par. [0034]).  Carrez discloses, in par. [0035]-[0064], various other configurations of the invention which prevent connection to standard luer connectors.  Carrez discloses at Figure 11 an inventive female connector (D) which includes a threaded portion (clearly identifiable in Figure 11) that blocks a sleeve thread (clearly identifiable in Figure 11) of a standard male Luer fitting (M2) and the sleeve of the corresponding male connector (C) has an inner diameter that is larger than an inner diameter of a sleeve of the standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body (D).  Please see Figures 9 and 11. In Figure 9, the corresponding male connector (C) fits with the female connector body (D) so it must have a larger diameter than the standardized male connector (M2) in Figure 11 (which clearly doesn’t fit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Collins and Martinez with the teachings of Carrez in order to prevent inadvertent medical connections thereby avoiding serious consequences for the patient and medical staff.  The ordinary skilled artisan would appreciate that the teachings of Carrez are particularly applicable to Collins as the catheter system (10) of Collins is configured to bring at least 3 different sources (72, 12, 36) of medical treatment to the patient and each source appears to have standard connection (28, 30, and other non-numbered connections in Figure 1).  Modifying the connector (22) so as to avoid connection to the standard connector of medicament source (72) would prevent a delivery error by the medical staff.  One particular embodiment of using the teaching of Collins on the combination of Collins and Martinez would be to use an entry diameter of the female connector and thread diameter of the at least one male thread so that the female connector butted against a collar of a standard male luer connector thereby preventing connection.  The combination accounts for both of the requirements (1+2) defined by the applicant for preventing connection to a standard male luer connector. 
But Collins in view of Martinez and Carrez does not explicitly teach a first end of the thread tapers to a first point in a first axial dimension with respect to the tube barrel.
Tanaka teaches a first end (5) of the thread tapers to a first point in a first axial dimension with respect to the tube barrel (Fig. 4, #5, a, c, d, e; para. 84 states “the starting extension 5 extends from the position (c), which is the same point as the start point (a) of the main thread, through positions (d) and (e) toward the tip” shows the first end 5 diminishes to a point, 1.e. tip, in a first axial dimension with respect to the tube receptacle, see Fig. 6 showing the main thread and the taper to a first point in a first axial dimension about a central axis at the vertex of zones f and g, i.e. with respect to the tube barrel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the thread of Collins, in view of Martinez and Carrez, with Tanaka’s a first end of the thread taper[ing] to a first point in a first dimension with respect to the tube barrel to obtain a threaded connection “having high resistance to pressure and heat and high, stable sealing property” (para. 12) as taught by Tanaka.
Regarding claim 13, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of Claim 12, but does not explicitly teach a ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the thread being formed on the ring-shaped end flange.
Martinez further teaches a ring-shaped end flange on the first end of the tube barrel (See annotated Fig. 1) and extending radially beyond the tube barrel (Fig. 1 shows the ring-shaped end flange having a smooth surface projecting beyond the knurled surface 66 of the female connector body 14), the thread (62) being formed on the ring-shaped end flange (Fig. 1 shows the threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the tube barrel of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with the ring-shaped end flange on the first end of the tube barrel and extending radially beyond the tube barrel, the thread being formed on the ring-shaped end flange as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 14, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 12, but does not explicitly teach the thread is a first thread and the system comprises at least a second thread coupled to the first end of the tube barrel.
Martinez further teaches the thread (62, 64) is a first thread (62) and the system comprises at least a second thread (64) coupled to the first end of the tube barrel (Fig. 1 shows the threads indicating the rear surfaces 68, 70 of the threads 62, 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the male thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the thread is a first thread and the system comprises at least a second thread coupled to the first end of the tube barrel as further taught by Martinez to provide a hermetic seal between the coupled conduits and positive interlocking means to prevent accidental disengagement of connector members (col. 1, lines 4-7, 23-23) as taught by Martinez.
Regarding claim 15, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claim 12, but does not explicitly teach the thread flares out as it extends radially around the tube barrel.
Martinez further teaches the thread flares out as it extends radially around the tube barrel (Fig. 1 shows the male thread flares outward getting thicker).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the thread of Collins, in view of Martinez and Carrez, and further in view of Tanaka, so that the thread flares out as it extends radially around the tube barrel as further taught by Martinez to advance the connectors toward one another and provide a fluid-tight-wedge-fit therebetween (col. 3, lines 50-52) as taught by Martinez.
In regard to claims 20-22, the instant disclosure fails to disclose the recited ranges and does not describe the ranges as contributing any unexpected results to the system. As such, parameters such as the recited ranges are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the recited ranges would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins, Martinez, Carrez, and Tanaka, and further in view of Carlsson (US 4,824,145).
Regarding claims 17-19, Collins, in view of Martinez and Carrez, and further in view of Tanaka, teaches the medical fluid connector system of claims 1, 7, and 12, but does not teach the female connector body comprises at least a first gripping flange extending lengthwise along the female connector body and extending radially past the end flange.
Carlsson teaches the female connector body (1) comprises at least a first gripping flange (3) extending lengthwise along the female connector body (Figs. 9, 10, #1, 3 shows the first gripping flange 3 extending lengthwise along the female connector body 1) and extending radially past the end flange (Fig. 9 shows first gripping flange 3 extending radially past the end flange 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the female connector body of Collins, in view of Martinez and Carrez, and further in view of Tanaka, with at least a first gripping flange extending lengthwise along the female connector body and extending radially past the end flange as in Carlsson in the medical fluid connector system of Collins, in view of Martinez and Carrez, and further in view of Tanaka, to provide a surface suitable for compression, traction, and torsion (col. 6, lines 24-27) as taught by Carlsson.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
The applicant argues "Nowhere do Martinez, Tanaka, or Carrez, either individually or in any combination, describe or render obvious “at least one thread being radially elongated to prevent a standard male Luer fitting from interfacing with the female connector body by blocking a sleeve thread of the standard male Luer fitting, the at least one thread being configured to allow the end flange to advance between a sleeve and a cone of the corresponding male connector ... wherein the sleeve of the corresponding male connector has an inner diameter that is larger than an inner diameter of a sleeve of a standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body,” as recited in amended claim 1." on page 8 of 11 of the Remarks.  The examiner specifically disagrees with regard to the Carrez reference.  Par. [0032] clearly discloses "or because this penetration is halted by the head of the female connector butting against the collar of the male connector".  The examiner is interpreting this passage to disclose making the female connector body (specifically at the head of the female connector which would be the end including the recited at least one thread) such a dimension so as to butt against the collar of the male connector (the collar is equivalent to the recited sleeve thread of the claims).  The teachings of Carrez embodied in the combination would provide the recited medical fluid connector system.  The examiner further notes that the recited corresponding male connector is functionally recited and is not considered a structural limitation of the system.  Furthermore, Carrez discloses at Figure 11 an inventive female connector (D) which includes a threaded portion (clearly identifiable in Figure 11) that blocks a sleeve thread (clearly identifiable in Figure 11) of a standard male Luer fitting (M2) and the sleeve of the corresponding male connector (C) has an inner diameter that is larger than an inner diameter of a sleeve of the standard male Luer fitting and includes a sleeve thread configured to interface with the at least one thread of the end flange of the female connector body (D).  Please see Figures 9 and 11. In Figure 9, the corresponding male connector (C) fits with the female connector body (D) so it must have a larger diameter than the standardized male connector (M2) in Figure 11 (which clearly doesn’t fit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783